DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-6 are currently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,939,119 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Won Jun Choi (L1025) on 05/05/2022.
The application has been amended as follows: 
Replace claim 1, line 10 with, “first mode information is encoded into the bitstream,”.
Replace claim 5, line 11 with, “first mode information is encoded into the bitstream,”.
Allowable Subject Matter
Claims 1-6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a video decoding apparatus (encoding apparatus or non-transitory computer readable medium) for decoding a 2Nx2N current block in a current picture by selecting a prediction mode among a plurality of prediction modes including a SKIP mode, an inter prediction mode and an intra prediction mode, the apparatus comprising one or more processors configured to: 
extract a first mode information indicating whether a prediction mode of the current block to be decoded is the SKIP mode from a bitstream, wherein the SKIP mode is a mode where no more information of the current block including information on residual signals is encoded into the bitstream except candidate block index information of the current block after the first mode information is encoded into the bitstream, 
wherein the SKIP mode is allowed only for a 2Nx2N type before the current block is partitioned, and is not allowed for the other types including 2NxN, Nx2N, and NxN types after the current block is partitioned into two or more prediction units, 
wherein the candidate block index information is dedicated to the current block, and is an index which is encoded into the bitstream for indicating, not a motion vector and a reference picture index themselves of the current block, a single candidate block among a plurality of candidate blocks which are constructed from pre-decoded blocks including a plurality of spatially- neighboring blocks which are adjacent to the current block in a current picture and a temporally-neighboring block, wherein the temporally-neighboring block is a co-located block in a reference picture or a block adjacent to the co-located block; 
when the extracted first mode information is not indicative of the SKIP mode, 
extract either inter prediction information or intra prediction information, and information on residual signals from the bitstream, wherein the inter prediction information includes motion vector information and reference picture index information of the current block, and 
reconstruct the current block by using a predicted block generated based on the extracted inter or intra prediction information and a residual block generated based on the information on residual signals; and 
when the extracted first mode information is indicative of the SKIP mode,
extract from the bitstream and decode only the candidate block index information which has been encoded into the bitstream, 
configure the plurality of candidate blocks from the pre-decoded blocks including the plurality of spatially-neighboring blocks and the temporally- neighboring block, 
identify a single candidate block indicated by the decoded candidate block index information among the plurality of candidate blocks, and obtain the motion vector and the reference picture index of the current block from a motion vector and a reference picture index which have been set for the identified single candidate block, and 
reconstruct, as the current block, a block itself that is indicated by the obtained motion vector in a reference picture indicated by the obtained reference picture index, without extracting residual signals from the bitstream and thereby without adding the extracted residual signals to the block that is indicated by the obtained motion vector.
LIM et al. (Hereafter, “Lim”) [US 2014/0307788 A1] discloses a video encoding apparatus includes: an inter prediction unit to determine a motion parameter of a current block and generate a predicted block of the current block, by performing a motion estimation on the current block; and an optimal mode determining unit to set a prediction mode of the current block as a SKIP mode when (i) the motion parameter of the current block is identical to a motion parameter of a candidate block among a plurality of candidate blocks and (ii) all-zero coefficients result from a transform and a quantization performed on a residual data block representing the difference between the current block and the predicted block [See Lim, Abstract].
KIM et al. (Hereafter, “Kim”) [US 2011/0170593 A1] discloses a method of encoding a video includes: splitting a picture into a maximum coding unit; for the maximum coding unit, determining coding units having a tree structure including coding units of coded depths and determining encoding modes for the coding units of the coded depths by performing encoding based on coding units according to depths, the coding units according to depths obtained by hierarchically splitting the maximum coding unit as a depth deepens; and outputting information about a maximum coding unit size and, for the maximum coding unit, information indicating an order of split information and skip mode information which is selectively determined for the coding units according to depths, information about the encoding modes for the coding units of the coded depths including the split information and the skip mode information which are arranged according to the order, and encoded video data [See Kim, Abstract].
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482